DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed June 30, 2022 has been entered. Claims 1-24 remain pending in the application.  

Response to Arguments
Applicant's arguments filed June 30, 2022 have been fully considered.

Regarding Applicant’s argument (REMARKS page 7) about rejections of claim 7 under 35 U.S.C. 112(b), Examiner withdraws the rejection after the amendment.

Regarding Applicant’s argument (REMARKS pages 7-15) about Claim 1 after amendment is moot based on the new ground rejections. 1) For argument in pages 8-10 about “generating a radar image map”, Davis discloses detected sample parameters, which include range, doppler, and angle (see col.16 lines 62-67 and previous Office Action). (range, angle) represents a point in a 2-dimentional map and (range, doppler, and angle) represent a point in a 3-dimentional map. The “sample” is a pixel in a map display (see Fig.2 item 212). The citation in previous Office Action does not relate to “performing spatial windowing and beamforming”. For further clarification, Fig.2 is added in this Office Action. 2) For argument in pages 10-11 about “Predicting a region of interest (ROI) based on the generated radar image map”, Davis col.14 lines 29-33 discloses that predictors predict samples of data based on the value of samples and previous time samples. The “value of samples” indicates that the sample has reflected signal and parameters (range, doppler, and angle) because the system only save and process signals reflected from objects (see Davis col.12 lines 43-44, RDC1, signal reflected from objects), which means the prediction is based on radar image map. 3)  For argument in pages 11-13 about “Adjusting steering information based on the predicted ROI”, Davis col.10 lines 4-7 disclose that “adjust the system parameters depending on the objective function of interest to obtain either the best range resolution or the best velocity resolution”, which includes “Adjusting steering information” because antenna parameters include antenna gain, direction, resolution, antenna beam pattern, etc. System parameter adjustment is target/object oriented in radar target tracking, which is based on predicted ROI because the adjusted antenna beam is used to cover the area that the target will be in the next radar pulse. For further clarification, Davis col.17 line 44 and col.18 lines 36-37 are added in this Office Action. Davis col.13 lines 18-23 is used to indicate steering vector is used to perform beamforming.  4) For argument in pages 13-14 about beam forming in “Determining direction-of-arrival (DoA) information corresponding to the sensed radar data based on the adjusted steering information”, Davis discloses the “adjusted steering information” in col. 17 line 64 (steering vector matrix). For further clarification, Davis col.17 line 64 is added in this Office Action. 5) The argument in page 15 about claim 17 is the same as the argument in pages 8-10 about “generating a radar image map”. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-17, 19-24 are rejected under 35 U.S.C. 103 as being unpatentable over Davis et al. (U.S. Patent No. 9846228, hereafter Davis) in view of Kang et al (U.S. Patent No. 2011/0199263, hereafter Kang).
	Regarding claim 1, Davis discloses that a radar data processing method (col.1 lines 44-49, radar, processing; col.4 lines 56-57, data) comprising: 
generating a radar image map by combining radar scan images (col.16 lines 62-67, range, doppler, angle; Fig.2 item 212; col.15 line 27, multiple, scans); 
predicting a region of interest (ROI) based on the generated radar image map (col.14 lines 29-33, predict, sample of data, based on, samples); 
adjusting steering information based on the predicted ROI (col.10 lines 4-7, adjust, parameter, objective function of interest; col.13 lines 18-23, beam forming, steering vector; col.17 line 44, tracks regions of interest; col.18 lines 36-37, object, being tracked), the steering information comprising a plurality of candidate steering vectors (col.17 line 64, steering vector matrix; N x M matrix include N candidate steering vectors); 
sensing radar data with a radar sensor (col.1 lines 59-61, radar, sensing, transmitter, receiver); and 
determining direction-of-arrival (DoA) information corresponding to the sensed radar data based on the adjusted steering information {Fig.11, sensed data, RDC3; col.17 lines 37-39, performing, adaptive, super resolution, AoA, RDC3; col.18 lines 2-4, determine, peaks (for DoA), angular, specified (for adjusted); col.17 line 64, steering vector matrix }, the DoA information being a direction in which a radar signal reflected from the target point is received (Fig.11d, RDC1, RDC2, received; col.12 line 43, RDC1, signal reflected; col.13 lines 11-13, RDC2, angle of arrival), 
However, Davis does not explicitly disclose relationship among steering vector, phase, and angle. In the same field of endeavor, Kang discloses that 
wherein each of the candidate steering vectors includes phase information of a radar data received at a predetermined angle {[0039] lines 2-3 (angle), 7-10 (steering vector, phase); [0008] lines 6 (candidate), 9 (predetermined, angle)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis with the teachings of Kang to use steering vector to adjust phased array antenna. Doing so would provide an accurate angle of arrival estimate using at least two steering vectors, as recognized by Brown ([0003] line 5; [0008]).

Regarding claim 2, which depends on claim 1, Davis discloses that in the radar data processing method, the adjusting of the steering information comprises: 
allocating a preset number of the candidate steering vectors included in the steering information to each of one or more target ranges based on the ROI {col. 5 line 46-47, NT transmitters, NR receivers; col.13 lines 18-21, steering vector, different receiver; NR is the “preset number of candidate steering vectors”; col.17 lines 40-41 (region of interest), 46-49 (choose, subset, range, Doppler, angle, region of interest), 57-59 (provide, super resolution, on subset), 64 (steering vector matrix); steering vector matrix is for each subset}. 

Regarding claim 3, which depends on claims 1-2, Davis discloses that in the radar data processing method, the allocating of the preset number of candidate steering vectors to each of the one or more target ranges based on the ROI comprises: 
arranging the candidate steering vectors in the ROI intensively by adjusting a distribution of the candidate steering vectors for each of the one or more target ranges in the steering information {col.13 lines 18-22 function of the virtual receiver, steering vector, weight, receiver outputs, combine; col.17 lines 38 (a subset, range), 46-49 (choose, based on, regions of interest), 64 (steering vector matrix)}.

Regarding claim 4, which depends on claims 1-2, Davis discloses that in the radar data processing method, the allocating of the preset number of candidate steering vectors to each of the one or more target ranges based on the ROI comprises: 
increasing a number of the candidate steering vectors associated with the ROI in the steering information; and decreasing a number of candidate steering vectors associated with a remaining region excluding the ROI in the steering information {col.17 lines 38 (a subset), 46-49 (choose, based on, region of interest), 64 (steering vector matrix); col.2 line 17, dynamically adaptable; col.13 lines 18-22 function of the virtual receiver, steering vector, weight, receiver outputs, combine; “weight” is for increasing / decreasing. }.

Regarding claim 5, which depends on claim 1, Davis discloses that in the radar data processing method, the adjusting of the steering information comprises: 
selecting a plurality of target ranges to be subject to calculation of the DoA information within a maximum sensing range of the radar sensor based on the ROI {col.5 line 23, received, reflected (for “within a maximum sensing range of the radar sensor”); col.10 lines 20-22, receiver, possible ranges; col.13 lines 12-13, calculate, angle of arrival, particular, ranges; col.17 lines 37-38 (subset, range, space), 46-49 (based on, region of interest)}; and
allocating a preset number of candidate steering vectors to each of the selected target ranges in the steering information based on the ROI {col. 5 line 46-47, NT transmitters, NR receivers; col.13 lines 18-21, steering vector, different receiver; NR is the “preset number of candidate steering vectors”; col.17 lines 40-41 (region of interest), 46-49 (choose, subset, range, Doppler, angle, region of interest), 57-59 (provide, super resolution, on subset), 64 (steering vector matrix); steering vector matrix is for each subset}.

Regarding claim 6, which depends on claims 1 and 5, Davis discloses that in the radar data processing method, the selecting of the plurality of target ranges based on the ROI comprises: 
arranging candidate steering vectors in the ROI intensively by adjusting a distribution of the plurality of target ranges (col.13 lines 18-22, steering vector, weight, receiver outputs, combine; col.18 lines 19-20, variable range bins).

Regarding claim 7, which depends on claims 1 and 5, Davis discloses that in the radar data processing method, the selecting of the plurality of target ranges based on the ROI comprises: 
increasing the number of target ranges to be subject to the calculation of the DoA information for an area corresponding to the ROI in the steering information (col.18 lines 39-41, quadrant, high resolution); and 
decreasing the number of target ranges to be subject to the calculation of the DoA information for an area corresponding to a remaining region excluding the ROI in the steering information (col.18 lines 32-33, several range bins, combined to, single range bin).

Regarding claim 8, which depends on claim 1, Davis discloses that in the radar data processing method, the determining of the DoA information comprises: 
retrieving, from the steering information, a target steering vector which matches the sensed radar data among candidate steering vectors for each of target ranges within a maximum sensing range of the radar sensor {Fig.11d, RDC1, RDC2, RDC3; col.16 lines 62-67, giving range, RDC3; col.17 lines 10 (each, RDC3), 18-20 (includes, sRDC3), 37-64 (RDC3, angle of arrival, subset, steering vector matrix); col.5 line 23, received, reflected (for “within a maximum sensing range of the radar sensor”); col.10 lines 20-22, receiver, possible ranges}; and 
determining a steering angle mapped to the retrieved target steering vector to be the DoA information corresponding to the radar data {col.18 lines 2-4 (determine, location of peak, which is information of angle of arrival), 16-18 (list of angles, peaks, specified, which is a map)}.

Regarding claim 9, which depends on claim 1, Davis discloses that in the radar data processing method, the adjusting of the steering information comprises: 
when a new potential object is detected in a range in which an object is not detected in a previous frame, allocating a candidate steering vector to the range in which the new potential object is detected with a basic angular resolving power in the steering information {col.15 lines 21-25 (identify, subset, range bin, of interest), 41-43 (perform, scans); col.16 lines 62-67, RDC2, RDC3; col.17 lines 10 (each, in RDC3), 41-67 (identify regions of interest), treat every object in the same way.}.

Regarding claim 10, which depends on claim 1, Davis discloses that in the radar data processing method, the determining of the DoA information further comprises: 
skipping a determining of DoA information for a target range in which an object is not detected in a current frame among target ranges to be subject to calculation of the DoA information in the adjusted steering information {Fig.11d, RDC3; col. 16 lines 3-4 (store, only), 59-67 (stored, RDC3); col. 17 line 10 (each, in RDC3), only consider regions of interest}.

Regarding claim 11, which depends on claim 1, Davis discloses that the radar data processing method further comprising: 
calculating Doppler velocity information based on the DoA information (Fig.11d, Doppler).

Regarding claim 12, which depends on claims 1 and 11, Davis discloses that in the radar data processing method, the calculating of the Doppler velocity information comprises: 
adjusting a local resolving power of the Doppler velocity information based on the predicted ROI {col.9 lines 28-29 (repetition rate for resolving power, unambiguous velocity), 64-66 (adjust, repetition frequency, to, different objectives); col.10 lines 4-7, adjust, objective function of interest}.

Regarding claim 13, which depends on claim 1, Davis discloses that in the radar data processing method, the predicting of the ROI comprises: 
calculating DoA information corresponding to a previous frame from radar data collected from the previous frame (col.17 lines 46-50, past, current, region of interest, perform, angle of arrival; col.13 lines 12-13, calculate, angle of arrival, particular); 
generating coordinate information of a nearby object corresponding to the previous frame based on the DoA information corresponding to the previous frame and ego-localization of a radar data processing device (col.18 lines 2-4, location, peak, angular dimension, specified); and 
predicting an ROI of a current frame based on a radar image map subsequent to the previous frame generated from the coordinate information corresponding to the previous frame (col.14 lines 29-34, predict, samples of data, from previous time samples).

Regarding claim 14, which depends on claim 1, Davis discloses that the radar data processing method further comprising: 
generating, as a radar image map of a current frame, a map that indicates at least one of an object occupancy probability and a radar signal reception intensity of nearby points around a radar data processing device from DoA information of the current frame {col.4 lines 26-27, display, visualize, location, object in the environment; col.17 lines 40-43 (local maximum), 46-48 (current)}.

Regarding claim 15, which depends on claims 1 and 14, Davis discloses that the radar data processing method further comprising: 
visualizing the radar image map through a display (Fig.2B, display; col.4 line 26, display, visualize).

Regarding claim 16, which depends on claims 1 and 14, Davis discloses that the radar data processing method further comprising: 
changing, based on the radar image map, at least one of a speed, an acceleration, and a steering operation of a vehicle in which the radar data processing device is mounted (col.3 lines 30-31, adaptive, cruise control).

Regrading claim 17, which depends on claim 1, Davis discloses that in the radar data processing method, 
the method further comprises 
performing a detection for an object in a radar image map of a previous frame {Fig.1, object detection; col.10 lines 22 (sequence, samples), 26 (for, an object); col.15 line 21, multiple scans}, and
the adjusting of the steering information comprises: 
when the object is not detected in the radar image map of the previous frame, selecting target ranges from the steering information with a basic resolving power and arranging candidate steering vectors in the selected target ranges {col.2 lines 26-27 (dynamically, adaptable, processor), 34-36 (process, selected); col.16 lines 3-4 (store, only); Fig.11d RDC3; col.17 line 10, each, in RDC3; Given that Davis discloses dynamically varying power in the radar system, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to perform adaptive on-demand (e.g. only for detected object), thereby further conserving power. Further, examiner notes that this limitation is a contingent limitation in a method and is not positively recited, therefore carries no patentable weight.}.


Regarding claim 19, Davis discloses that a radar data processing method (col.1 lines 44-49, radar, processing; col.4 lines 56-57, data) comprising: 
generating a radar image map by combining radar scan images (col.16 lines 62-67, range, doppler, angle; Fig.2 item 212; col.15 line 27, multiple, scans); 
predicting a region of interest (ROI) based on the generated radar image map (col.14 lines 29-33, predict, sample of data, based on, samples); 
adjusting a local range resolving power of radar data based on the predicted ROI (col.10 lines 4-7, adjust, parameter, objective function of interest, resolution; col.9 lines 28-29, increase repetition rate; col.17 line 44, tracks regions of interest; col.18 lines 36-37, object, being tracked); and 
detecting a range to a target point from which the radar data is reflected based on the adjusted local range resolving power (col.7 line 64, range estimate; col.8 lines 8-14, range resolution, maximum unambiguous range).

Regarding claim 20, which depends on claim 19, Davis discloses that in the radar data processing method, the adjusting of the local range resolving power comprises: 
decreasing a range resolving power for the ROI within a maximum sensing range of the radar sensor (col.18 lines 39-41, quadrant, high resolution); and 
increasing a range resolving power for a remaining region excluding the ROI (col.18 lines 32-33, several range bins, combined to, single range bin).

Regarding claim 21, which depends on claims 19-20, Davis discloses that in the radar data processing method, the detecting of the range comprises: 
when radar data is reflected from a target point corresponding to the ROI, detecting a range to the target point by a unit of the decreased range resolving power (col.8 lines 8-14, range resolution, maximum unambiguous range for Rpr  corresponding to “the decreased range resolving power”; col.18 line 42, control processor); and 
when radar data is reflected from a target point corresponding to the remaining region, detecting a range to the target point by a unit of the increased range resolving power (col.8 lines 8-14, range resolution, maximum unambiguous range for Rpr corresponding to “the increased range resolving power”; col.18 line 42, control processor).

Regarding claim 22, which depends on claim 19, Davis discloses that in the radar data processing method, the adjusting of the local range resolving power comprises: 
consistently maintaining an overall range resolving power in range detection {col.2 lines 26-27 (dynamically, adaptable, processor), 34-36 (process, selected); col.16 lines 3-4 (store, only); Fig.11d RDC3; col.17 line 10, each, in RDC3}.


Regarding claim 23, Davis discloses that a non-transitory computer-readable storage medium storing instructions that, when executed by one or more processors, cause the one or more processors to perform the radar data processing method of claim 1 {Fig.3 radar ASIC; col.1 lines 59(radar), 61-62 (memory, control unit); col.3 lines 9, radar, software, control; col.4 line 19, control, processor}.


Regrading claim 24, Davis discloses that a radar data processing device (col.1 line 59, radar, system; Fig.3 radar ASIC) comprising: 
a radar sensor configured to sense radar data (col.1 lines 59-61, radar, sensing, transmitter, receiver); and 
a processor (col.4 line 19, processor) configured to: 
generate a radar image map by combining radar scan images (col.16 lines 62-67, range, doppler, angle; Fig.2 item 212; col.15 line 27, multiple, scans); 
predict a region of interest (ROI) based on the generated radar image map (col.14 lines 29-33, predict, sample of data, based on, samples); 
adjust the steering information which identifies the sensed radar data based on the predicted ROI (col.10 lines 4-7, adjust, parameter, objective function of interest; col.13 lines 18-23, steering vector; col.17 line 44, tracks regions of interest; col.18 lines 36-37, object, being tracked), the steering information comprising a plurality of candidate steering vectors (col.17 line 64, steering vector matrix; N x M matrix include N candidate steering vectors), and 
determine direction-or-arrival (DoA) information corresponding to the radar data based on the adjusted steering information [Fig.11, sensed data, RDC3; col.17 lines 37-39, performing, adaptive, super resolution, AoA, RDC3; col.18 lines 2-4, determine, peaks (for DoA), angular, specified (for adjusted)], the DoA information being a direction in which a radar signal reflected from the target point is received (Fig.11d, RDC1, RDC2, received; col.12 line 43, RDC1, signal reflected; col.13 lines 11-13, RDC2, angle of arrival),
However, Davis does not explicitly disclose relationship among steering vector, phase, and angle. In the same field of endeavor, Kang discloses that 
wherein each of the candidate steering vectors includes phase information of a radar data received at a predetermined angle {[0039] lines 2-3 (angle), 7-10 (steering vector, phase); [0008] lines 6 (candidate), 9 (predetermined, angle)}.
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Davis with the teachings of Kang to use steering vector to adjust phased array antenna. Doing so would provide an accurate angle of arrival estimate using at least two steering vectors, as recognized by Brown ([0003] line 5; [0008]).



Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Davis and Kang as applied to claim 1 above, and further in view of Brown (U.S. Patent No. 2016/0131753, hereafter Brown).
Regarding claim 18, which depends on claim 1, Davis and Kang do not explicitly disclose the relationship of field of view and longitude direction of vehicle. In the same field of endeavor, Brown discloses that in the radar data processing method, 
the radar sensor comprises a field of view (FOV) that includes a different direction from a longitudinal direction of a vehicle (Fig.3).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine the combination of Davis and Kang with the teachings of Brown to make radar field of view cover wider angular area. Doing so would improve the sensing environment of the vehicle, as recognized by Brown ([0004] lines 7-8).



Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to YONGHONG LI whose telephone number is (571)272-5946. The examiner can normally be reached 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on (571)270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/YONGHONG LI/              Examiner, Art Unit 3648                                                                                                                                                                                          



/BERNARR E GREGORY/               Primary Examiner, Art Unit 3648